Opinion by
Oliver, P. J.
The plaintiff’s uncontradicted testimony showed that the merchandise is salted anchovies and belongs to the herring family; that the anchovies were dry-packed in salt in wooden barrels; that the weight of the fish in each barrel was about 120 to 130 pounds; and that the combined weight of the immediate container and the fish was 150 pounds. In view of the appraiser’s amended return that the merchandise is dutiable as claimed, on the record presented, and following Ways v. United States (G. A. 7151, T. D. 31204) the court held the salted anchovies dutiable at the rate of % of 1 cent per pound net weight under the provision of paragraph 719 (4) as amended by the United Kingdom Trade Agreement (T. D. 49753) for “herring, whether or not boned, in immediate containers weighing with their contents more than fifteen pounds each and containing each more than ten pounds of herring, net weight: * * * valued at 6 cents or more per pound,” as claimed.